HEFLIN, Chief Justice
(dissenting):
Title 14, § 11, Code of Alabama 1940, provides in pertinent part:
"Any person who enters into, or goes sufficiently near to the dwelling house of another, and, in the presence or hearing of the family of the occupant thereof, or any member of his family; or any person who in the presence or hearing of any girl or woman, uses abusive, insulting, or obscene language, shall, on conviction, * * *
In connection with this statute this court in McVay v. State, 100 Ala. 110, 112, 14 So. 862, said as follows:
"The first clause of the statute was intended to protect the home, and the user of the language prohibited by the statute, in the presence or hearing of the family, or the occupant thereof, or any member of the family, without reference to the sex of such member, would be guilty of a violation of the statute.”
In Continental Casualty Co. v. Garrett, 173 Miss. 676, 161 So. 753 (1935), the Mississippi court allowed recovery where an agent of a defendant insurance company had come into the home of the plaintiff in connection with settling an insurance claim, called the plaintiff a liar and used language implying that the plaintiff was seeking to defraud the company by a false claim as a result of which the plaintiffs illness had been aggravated and prolonged. After reciting that the great weight of authority under the common law is that mere words, however, offensive or insulting, when the conduct of the party does not amount to an assault, are not actionable, the court stated:
“Conceding, for the sake of the argument, that under the general doctrine of the common law, above stated, there would be no right of recovery in the present case, we are of the opinion that the issue here is to be disposed of rather under that line of cases which give particular recognition to actions arising out *631of violations of the rights of the home. All our modern notions of law, common and statutory, and particularly in this state, comprise the requirement that the home is a place where the occupant and his family shall be entitled, not as a matter of sentiment, or of morals, or of good manners, but of positive law, to the right of quiet and peaceable enjoyment, free from hostile intrusions, whatever the character of the offensive intrusions may be, which includes, as its mere statement will prove, the right to be free from insults inflicted by those who intrude themselves within the precincts of the home; and that a violation of that right shall be deemed an actionable tort. See, for instance, Engle v. Simmons, 148 Ala. 92, 41 So. 1023, 7 L.R.A.(N.S.) 96, 121 Am.St.Rep. 59, 12 Ann.Cas. 740; Watson v. Dilts, 116 Iowa 249, 89 N.W. 1068, 57 L.R.A. 559, 561, 93 Am.St.Rep. 239; Hill v. Kimball, 76 Tex. 210, 13 S.W. 59, 7 L.R.A. 618; and compare Singer Sewing Mach. Co. v. Stockton [, 171] (Miss.) [209,] 157 So. 366.”
In view of the above quoted statute, as interpreted by McVay, supra, and the persuasion of Continental Casualty Co. v. Garrett, supra, I feel that both counts of the complaint allege an actionable tort.
It is interesting to note that there has appeared a marked tendency on the part of many jurisdictions to recognize that the intentional infliction of mental distress by extreme and outrageous conduct constitutes a cause of action in itself, apart from any traditional tort. See Clark v. Associated Retail Credit Men, 70 App.D.C. 183, 105 F.2d 62 (1939); Stockwell v. Gee, 121 Old. 207, 249 P. 389; Alcorn v. Anbro Engineering, Inc., 2 Cal.3d 493, 86 Cal.Rptr. 88, 468 P.2d 216; Knierim v. Izzo, 22 I11.2d 73, 174 N.E.2d 157. See also, Magruder, Mental and Emotional Disturbance in the Law of Torts, 49 Harv.L.Rev. 1033 (1939) ; Prosser, Intentional Infliction of Mental Suffering: A New Tort, 37 Mich.L.Rev. 874 (1939) ; Wade, Tort Liability for Abusive and Insulting Language, 4 Vand.L.Rev. 63 (1950).
In 1948 the Restatement of Torts was amended to recognize as a separate tort, the intentional infliction of mental distress. Restatement, Second Torts, § 46 states in part as follows : .
“46 OUTRAGEOUS CONDUCT CAUSING SEVERE EMOTIONAL DISTRESS (1) One who by extreme and outrageous conduct intentionally or recklessly causes severe emotional' distress to another is subject to liability for such % emotional distress, and if bodily harm to the other results from it, for such bodily harm.”
HARWOOD and MADDOX, JJ., concur in the foregoing dissent.